Beasley, Judge,
concurring specially.
This case is a good illustration of two jurisprudential matters with respect to the processing of the claim of an employee for workers’ compensation benefits.
1. One is the relationship between the scope in factual determination authority of the appellate division of the Workers’ Compensation Board and the more limited scope of that authority in the superior court sitting as an appellate court. Like the administrative law judge, the appellate division of the board engages in a weighing of the evidence. Its function, when an appeal challenges the findings of fact made by the administrative law judge, is to review the evidence of record anew but through the lens of the question (not strictly de novo): “Are the administrative law judge’s findings of fact supported by a preponderance of competent and credible evidence?” OCGA § 34-9-103 (a). If the appellate division assigns more weight to some evidence than the ALJ did, or rejects certain evidence as not competent (“admissible” per OCGA § 24-1-1 (1)), or believes or disbelieves witnesses differently, then the preponderance may be on the appealing party’s side because the appellate division decides the evidence on the loser’s side is actually of superior weight. OCGA § 24-1-1 (5). Discretion is inherent in this subjective decision-making process.
*861Just like juries, all judges would not weigh, or believe, or adjudge evidence competency alike, within the confines of the law’s outer limits. A substitute award results, taking the victory from the party who the ALJ decided had the greater weight of competent and credible evidence. See Bankhead Enterprises v. Beavers, 267 Ga. 506 (480 SE2d 840) (1997), and cases cited therein.
When the case, which thus far has been acted on only by the executive branch of government exercising a quasi-judicial function, reaches the judicial branch, it comes with very narrow rule of law parameters. OCGA § 34-9-105 (c) lists the only possible bases for reversal. The superior court has a much more limited authority than does the board, as the second tier reviewer. With respect to the facts, the findings of the board are conclusive unless, in the judgment of the superior court, “[tjhere is not sufficient competent evidence” to warrant the decision. OCGA § 34-9-105 (c) (4). The word “sufficient” does not authorize the superior court to balance the evidence for and against the two adverse positions, for it cannot weigh the evidence. Bennett-Murray, Inc. v. Barnes, 222 Ga. App. 137, 139 (1) (473 SE2d 166) (1996). It only looks at the body of evidence supporting the decision of the board to see if it is admissible first and sufficient in substance second to support the award. Thus there is a significant distinction between roles of the board and the superior court with respect to what the facts in the case are.
2. The second matter which this case and the opinion in it demonstrate is the agonizingly long and costly process which an employee’s workers’ compensation claim must follow if it is fought to the end by the employee or the employer and insurer. This case involves the establishment of the facts, but it could just as well have involved another legal issue and the process would be the same. There are more steps and more tiers in these very frequently occurring cases than in the vast amount of matters which require adjudication. The case is presented live on one level, and then there are four possible vertical review levels. All told, fifteen officers having judicial power can be involved if a petition for certiorari is filed in the Supreme Court, even if the case is addressed only by a panel of three judges in this Court. That is more than is accorded a death penalty criminal case, which involves at most eight judicial officers in the state system.
The initial factfinder, and the only one who personally observes the giving of testimony by the witnesses with all its nuances which contribute to the issue of credibility, is the ALJ. These executive officers are specialists in workers’ compensation law and the process of adjudication for such cases. After hearing and receiving all the evidence, the ALJ is bound to issue a decision within the short period of 30 days, and the compensation award must contain written “findings *862of fact and conclusions of law and any other necessary explanation of the action taken.” OCGA § 34-9-102 (f). If one of the parties perceives an error, or the ALJ recognizes error himself or herself, then the ALJ “may reconsider the official decision prior to its becoming final to correct apparent errors or omissions.” OCGA § 34-9-102 (f). So there is an opportunity for review at the very first level.
The non-prevailing party may then appeal to the three-member Workers’ Compensation Board’s appellate division. OCGA § 34-9-103 (a). A limited, not a de novo, review is authorized. The legislated change in the board’s function in 1994 moved it closer to a pure review function, for previously it was a second fact-finding body and could even hear witnesses. OCGA § 34-9-103 (a), pre-1994, July 1; Automatic Sprinkler Corp. &c. v. Rucker, 87 Ga. App. 375 (73 SE2d 609) (1952); Dept. of Revenue v. Hughes, 99 Ga. App. 127, 128 (1) (108 SE2d 184) (1959); Atlanta Family Restaurants v. Perry, 209 Ga. App. 581, 582 (434 SE2d 140) (1993).
Nevertheless, once again findings of fact and conclusions of law are required. OCGA § 34-9-103 (a). And, as on the ALJ level, reconsideration of errors and/or omissions brought to the attention of the appellate division by the parties or a member of the division itself is provided for. Even at this stage, the ALJ may reconsider again. OCGA § 34-9-103 (a) and (b). Thus, there are by statute two stages of self-review to further protect the parties from injustice.
Then judicial review is available. OCGA § 34-9-105. As construed by this Court, there is an option of first judicial review taking place in the superior court sitting as an appellate court or first judicial review being in this Court. Atlanta Family Restaurants, supra, demonstrates this. The difference is that the appeal is of right to the superior court but only by application for discretionary review by this Court. OCGA § 5-6-35 (a) (1). This Court would grant review only if the appellant shows there is a possibility of legal error in the lower tribunal’s decision.
If the appellant or the superior court itself does not assure that the direct appeal is heard and decided within the time provided by statute, then the decision of the board is affirmed by operation of law. OCGA § 34-9-105 (b). That opens the door to a review of the board’s decision directly by the Court of Appeals, if it chooses to do so upon application. OCGA § 34-9-105 (d); Lanier v. Jim Brown Dev. Corp., 199 Ga. App. 255 (404 SE2d 626) (1991); Travelers Ins. Co. v. Adkins, 200 Ga. App. 278 (1)-(3) (407 SE2d 775) (1991).
OCGA § 5-6-35 (a) (1), which governs discretionary appeals, states that such may be taken “from decisions of the superior courts reviewing decisions of the State Board of Workers’ Compensation.” (Emphasis supplied.) Of course, when the board’s award is affirmed by operation of law, there is no decision of the superior court review*863ing it. See Reynolds Constr. Co. v. Reynolds, 218 Ga. App. 23, 26 (459 SE2d 612) (1995) (Beasley, C. J., concurring specially). In addition, OCGA § 5-6-35 (d) states that the application shall be filed “within 30 days of the entry of the order, decision, or judgment complained of.” What is complained of was entered at the least nearly four months prior to the application for review by this Court. OCGA § 34-9-105 (b). Despite the wording of these subsections, this Court has construed that statute and OCGA § 34-9-105 (d) as authorizing it to review board decisions directly.
If the Court of Appeals agrees to review the matter, as it did in Nancy Russ’ case, then the door is open and the appeal follows the same path followed by a direct appeal. OCGA § 5-6-35 (g). This includes opportunity for petition for certiorari in the Supreme Court of Georgia, after this Court either decides the appeal or denies an application for full review. OCGA § 5-6-15. All seven justices decide whether or not to grant the petition, and if it is granted, all review the case. Ga. Const. 1983, Art. VI, Sec. VI, Par. I; OCGA § 15-2-6; Supreme Court Rule 17. Bankhead Enterprises is an example of a certiorari case where this Court declined full review and the Supreme Court reversed the superior court judgment (not one by operation of law) because the superior court misunderstood the dimensions of the role of the board in reviewing an ALJ award. It also accepts certiorari in cases where this Court allows a full review and issues a full opinion. See, e.g., Hallisey v. Ft. Howard Paper Co., 268 Ga. 57 (484 SE2d 653) (1997).
Thus, one workers’ compensation case may travel a long and slow and expensive and tortuous path before finality. Yet the purpose of the Workers’ Compensation Act is to provide ready relief to persons who are injured on the job. As stated in Southeastern Aluminum Recycling v. Rayburn, 172 Ga. App. 648, 649 (1) (324 SE2d 194) (1984), “The Workers’ Compensation Act was designed to provide immediate financial assistance to injured employees and to furnish a speedy, inexpensive and final settlement of their claims. [Cits.]” See also Slaten v. Travelers Ins. Co., 197 Ga. 1, 2 (28 SE2d 280) (1943); Travelers Ins. Co. v. Southern Elec., 209 Ga. App. 718, 719 (1) (434 SE2d 507) (1993). OCGA § 34-9-221 (a) bespeaks the goal: “Income benefits shall be paid periodically, promptly, and directly to the person entitled thereto, without an award, except where liability is controverted by the employer.” The current belabored process shunts aside the attribute of promptness.
The ALJ’s award is final unless an appeal is filed to the board. OCGA § 34-9-102 (f). If an appeal is taken from the decision of the board, “the appeal shall operate as a supersedeas if the employer has complied with the provisions of [law] respecting insurance; and no such employer shall be required to make payment of the award *864involved in the questions made in the case so appealed until the questions at issue therein shall have been fully determined in accordance with [the law].” OCGA § 34-9-105 (e). Then if an application for review by this Court is filed, either from the decision of a superior court or from a board decision which has been affirmed by operation of law, “[t]he filing of an application for appeal shall act as a supersedeas to the extent that a notice of appeal acts as supersedeas.” OCGA § 5-6-35 (h). OCGA § 5-6-46 sets the supersedeas law in civil actions.
Decided October 21, 1997
Bach & Hulsey, Robert J. Hulsey, Robert E. Bourne, for appellant.
Wilson, Strickland & Benson, Earl B. Benson, Jr., Sara L. Doyle, for appellee.
Nancy Russ’ injury occurred within the scope of her employment and while on the job in 1991. On May 18, 1994, she filed a notice of claim of change of condition for the worse as of March 31. Now, three and one-half years later, she has prevailed to the point of finality. That is, assuming there is no certiorari. The issue of whether this employee suffered a change has been resolved, entitling her to the workers’ compensation benefits which were to serve as steady income since 1994.
There are too many irons in this fire.